Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/25/2022 amendment.
Claims 4, 6, and 15 are cancelled.
Claims 17-21 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 11, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulford et al. (US 5,027,891).
Regarding claim 1, Fulford et al. (Figures 4 and 6, see also Col, 14, lines 32-45: Figure 6 is a multi-tube modification of Figure 4) discloses a heat exchanger of a thermosyphon heat pipe configuration for transferring heat between a first process stream (62) and a second process stream (60) through a heat transfer fluid medium (Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: A heat transfer fluid medium within chamber 80), the heat exchanger comprising:
A shell (Shell 68 defining the chamber 80) enclosing a volume fully filled with vapour (70) and liquid phases (72) of the heat transfer fluid medium (Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45), comprising:
A condenser defined by a plurality of first process stream passages (66a) and a reboiler defined a plurality of second process stream passages (64a), the condenser being arranged above the reboiler (Figures 6 and 7), where
A disengagement zone (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: See space between the first and second process stream passages) spaces the plurality of first process stream passages of the condenser and the plurality of second process stream passages of the reboiler into discrete and separate bundles (Annotated Figure 6), where the disengagement zone has height and horizontal cross-sectional area (Annotated Figure 6, see also Figure 7), and
Where the heat transfer fluid is selected (Col. 6, lines 17-27 and Col. 8, lines 32-37 and Col. 10, lines 12-35), and where the heat exchanger has cross-sectional area (Figure 6).
Note: The preamble limitation “a heat exchanger of a thermosyphon heat pipe configuration” (lines 1-3) constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “the disengagement zone having height and horizontal cross-sectional area sufficient to enable separation of the vapour and liquid phases of the heat transfer fluid medium by gravity” (lines 19-21) and “the heat transfer fluid medium and heat exchanger horizontal cross-sectional area are selected so that heat transfer fluid medium vapour velocity is sufficient to avoid flooding of the heat exchanger” (lines 22-24) constitute functional limitations, there being no differentiating structure recited.

    PNG
    media_image1.png
    358
    392
    media_image1.png
    Greyscale

Regarding claim 2, Fulford et al. discloses a heat exchanger as discussed above, where the plurality of first process stream passages and the plurality of second process stream passages are in the form of pipes (Figures 6 and 7).
Regarding claim 3, Fulford et al. discloses a heat exchanger as discussed above, where the plurality of  first process stream passages contain a stream that is to be heated by the condensation of the vapour phase of the heat transfer fluid (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: Heat is transferred from 64a to 66a), and where the plurality of second process stream passages contain a stream that is to be cooled by the evaporation of the liquid phase of the heat transfer fluid (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: Heat is transferred from 64a to 66a).
Regarding claim 5, Fulford et al. discloses a heat exchanger as discussed above, where the plurality of first process stream passages forming the condenser and the plurality of second process stream passages forming the reboiler are arranged in parallel (Col. 9, line 56 to Col. 10, line 11)
Regarding claim 7, Fulford et al. discloses a heat exchanger as discussed above, where each bundle has the same number of pipes (Col. 20, lines 54-66: Each bundle is configured to have a same or different number of pipes).
Regarding claim 8, Fulford et al. discloses a heat exchanger as discussed above, where each bundle has a different number of pipes (Col. 20, lines 54-66: Each bundle is configured to have a same or different number of pipes).
Regarding claim 11, Fulford et al. discloses a heat exchanger as discussed above, where pressure within the first and second process stream passages is maintained above the vapour pressure of the liquid phase to avoid two phase flow (Col. 6, lines 17-27 and Col. 8, lines 32-37 and Col. 10, lines 12-35: The fluids in each of the passages are in a liquid state, where Fulford et al. acknowledges that appropriate temperatures, pressures, and concentrations are known to those in the art).
Note: The limitation “pressure within the first and second process stream passages is maintained above the vapour pressure of the liquid phase to avoid two phase flow” (lines 2-3) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed heat exchanger is used as a condenser).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.


Regarding claims 23 and 24, Fulford et al. discloses a heat exchanger as discussed above, where each pipe has the same diameter (Figures 6 and 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (US 5,027,891), and further in view of MacKelvie (US 2001/0004009).
Regarding claims 9, 10, and 16, Fulford et al. discloses a heat exchanger comprising a plurality of first process stream passage (66a) and a plurality of second process stream passage (64a) enclosed within a shell (68) as discussed above.  However, Fulford et al. does not teach or disclose the first and second process stream passages are separated by at least one baffle.
MacKelvie teaches a heat exchanger, comprising: at least one first process stream passage (2), at least one second process stream passage (4), and a shell (1) enclosing the plurality of first and second process stream passages within a volume (Figures 1 and 2), where (claim 9) the first and second process stream passages are separated by at least one baffle (5) directing condensate towards the shell of the heat exchanger away from the rising vapour, where (claim 10) the at least one baffle is spaced from the shell by a gap, and where (claim 16) entrainment separators (Defined by openings 6a and 7a formed on at least one baffle 5) are installed in a disengagement zone (i.e. defined by a location between elements 2 and 4) (Figures 1 and 2.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the heat exchanger as disclosed by Fulford et al. with at least one baffle as taught by MacKelvie to improve heat exchanger heat transfer efficiency between first and second process fluids by encouraging mixing of an intermediate heat transfer fluid (Paragraph 64 of MacKelvie).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “directing condensate towards the shell of the heat exchanger away from the rising vapour” (claim 9, line 3) constitutes a functional limitation, there being no differentiating structure recited.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (US 5,027,891), and further in view of Hu et al. (US 2015/007604).
Regarding claims 12, 13, and 14, Fulford et al. discloses a heat exchanger comprising a condenser defined by a plurality of first process stream passage (66a) and a reboiler defined by a plurality of second process stream passag (64a) enclosed within a shell (68) as discussed above.  However, Fulford et al. does not teach or disclose the first and second process stream passages as respectively arranged in discrete hot/cold vessels.
Hu et al. teaches a heat exchanger for transferring heat between a first process stream (Figures 3 and 4: See tubes 54 associated with condenser 34) and a second process stream (Figures 3 and 4: See tubes 60 associated with evaporator 38) through a medium of a heat transfer fluid (Paragraphs 33-34: Refrigerant within vapor compression loop 14) comprising: a shell (14) and at least one first process stream passage (i.e. 54), at least one second process stream passage (i.e. 60), and a volume (Figures 3-4 and Paragraphs 33-34: Defined by space of the vapor compression loop 14), where the volume being -as a result of a heat transfer process- is filled with both vapour and liquid phases of a heat transfer fluid (Paragraphs 33-34), where (claim 12) the condenser as defined by the plurality of first process stream passages (i.e. 54) and the reboiler as defined by the plurality of second process stream passages (60) are respectively arranged in discrete hot (34) and cold (38) communicating through separate passages (Figures 3 and 4), where one set of passages enables vapour to travel from a hot vessel (i.e. evaporator 38) to a cold vessel (i.e. condenser 34) (Figure 3: See flow from 38 to 34), where another set of passages optionally enabling condensed heat transfer fluid to return from the cold vessel to the hot vessel (Figure 3: See flow from 34 to 38), where (claim 13) a portion of, or all of, a vapour phase is compressed to increase condensation temperature (Figures 3-4 and Paragraphs 33-34: See compressor 32), and where (claim 14) a combination of compressor (i.e. 32) and restriction (36, 70) respectively on the vapour and condensate of the heat transfer fluid (Figures 3-4 and Paragraphs 33-34).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shell of the heat exchanger as disclosed by Fulford et al. in the form discrete vessels as taught by Hu to improve heat exchanger heat transfer efficiency between first and second process fluids by defining the heat exchanger in the form of an actively operated/pumped vapor compression cycle (i.e. increasing an amount of heat that is capable of being transferred by inputting work into the heat exchanger).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (US 5,027,891), and further in view of Hartfield et al. (US 2014/0223936).
Regarding claim 22, Fulford et al. discloses a heat exchanger comprising a plurality of second process stream passages as discussed above.  However, Fulford et al. does not teach or disclose the tube pitch of the second process stream pipes as 1.5 to 2.0 times the second process stream pipe diameter.
Hartfield et al. teaches heat exchanger tube bundle design, comprising: a plurality of process stream pipes (16), where Hartfield et al. acknowledges that a ratio of process stream pipe diameter to process stream pipe pitch is configured to influence interstitial velocity (Paragraph 83: A velocity of a heat exchanger fluid flowing between the plurality of process stream pipes).  Therefore, the diameter and pitch of a plurality of process stream pipes are recognized as result-effective variables, i.e. variables which achieves a recognized result. In this case, the recognized result is that increasing process stream pipe diameter or decreasing process stream pipe pitch results in increased interstitial velocity (Paragraph 83). Therefore, since the general conditions of the claim, i.e. that process stream pipe diameter and pitch are variable parameters were disclosed in the prior art by Hartfield et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the process stream pipes as disclosed by Fulford et al. with diameter and pitch as taught by Hartfield et al. to improve heat exchanger heat transfer efficiency by increasing a flow of heat transfer fluid passing between adjacent process stream pipes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Regarding the statements on page 7, lines 2-14:
Applicant’s statements regarding the status of the instant application are noted.
Regarding the arguments on page 7, line 15 to page 9, line 14:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 9, line 15 to page 11, line 8:
Applicant alleges that Fulford et al. does not teach or disclose claim 1 as amended in that Fulford et al. does not teach or disclose a disengagement zone.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the 35 USC 102 rejections as noted above, Fulford et al. does indeed disclose the claimed disengagement zone in that Fulford et al. discloses a bundle of a plurality of first process stream passages and a bundle of a plurality of second process stream passages are separated by a gap (Annotated Figure 6, see also Figure 7), where the disengagement zone of the claimed invention does not appear to be structurally distinguished from the gap as disclosed by Fulford et al.

Applicant also alleges that Fulford et al. does not teach or disclose claim 1 as amended in that Fulford et al. does not teach or disclose “the disengagement zone having height and horizontal cross-sectional area sufficient to enable separation of the vapour and liquid phases of the heat transfer fluid medium by gravity” (claim 1, lines 19-21) and “the heat transfer fluid medium and heat exchanger horizontal cross-sectional area are selected so that heat transfer fluid medium vapour velocity is sufficient to avoid flooding of the heat exchanger” (claim 1, lines 22-24).  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the 35 USC 102 rejections as noted above, the aforementioned limitation constitute functional limitations, there being no differentiating structure recited.  Further, and as also noted above, Fulford et al. does indeed disclose the claimed disengagement zone in that Fulford et al. discloses a bundle of a plurality of first process stream passages and a bundle of a plurality of second process stream passages are separated by a gap (Annotated Figure 6, see also Figure 7), where the disengagement zone of the claimed invention does not appear to be structurally distinguished from the gap as disclosed by Fulford et al., and where there appears to be no evidence on the record that Fulford et al. is subject to flooding.

Applicant also alleges that Fulford et al. does not teach or disclose the plurality of first process stream passages and the plurality of second process stream passages as discrete and separate bundles in that Fulford et al. discloses one bundle of pipes comprising first process stream passages and second process stream passages.  Applicant's arguments have been fully considered but they are not persuasive.
As noted above, Fulford et al. discloses that the plurality of first process stream passages and the plurality of second process stream passages are discrete and separate bundles in that the first process stream passages (66a) are readable as a bundle of tubes and the second process stream passages (64a) are readable as a second bundle of tubes.  This is not an arbitrary or subjective reading of Fulford et al. since elements 66a and 64a are disclosed by Fulford et al. as distinctly different from one another (Col. 14, line 66 to Col. 15, line 19.

Regarding the arguments on page 11, line 9 to page 12, line 12:
Applicant alleges that claims 9, 10, and 16 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Applicant also alleges that Fulford does not teach or disclose claim 1 and that MacKelvie does not remedy Fulford with regard to claim 1.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.  Moreover, MacKelvie is not relied upon to remedy Fulford with regard to claim 1.

Applicant also alleges that one having ordinary skill in the art would not combine MacKelvie with Fulford in that MacKelvie relies upon heating by convection and does not rely on simultaneous boiling and condensation.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, and in response to applicant's argument that MacKelvie is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In the instant case, Fulford discloses each and every limitation of the claimed invention including at least: a shell (Shell 68), a condenser defined by a plurality of first process stream passages (66a), a reboiler defined a plurality of second process stream passages (64a), and a disengagement zone between that condenser and reboiler (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: See space between the first and second process stream passages).  However, Fulford does not teach or disclose a baffle.  MacKelvie remedies Fulford in that MacKelvie similarly discloses a shell (1), a condenser defined by at least one first process stream passage (2), a reboiler defined at least one second process stream passage (4), and a disengagement zone between that condenser and reboiler (Figures 1 and 2), where a baffle is located within the disengagement zone between the first and second process stream passages (Figures 1 and 2).
While particular differences may exist between Fulford and MacKelvie, both references disclose a shell that contains a working fluid in which heat is transferred between at least one first process fluid and at least one second process fluid, where merely providing a baffle between at least one first and at least one second process stream passage obvious based upon the current record.  Note that the instant baffle does not appear to be structurally distinguished from the baffle as taught by MacKelvie.  Moreover, and as noted in the 35 USC 102 rejections above, the recitation “a heat exchanger of a thermosyphon heat pipe configuration” (claim 1, lines 1-3) constitutes a preamble recitation that does not further limit the structure of the claimed invention.

Applicant also alleges that MacKelvie and Fulford do not provide baffles or entrainment separators as required by claims 9, 10, and 16.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., entrainment separators) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the arguments on page 12, lines 4-19:
Applicant alleges that claims 12, 13, and 14 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Applicant also alleges that Fulford does not teach or disclose claim 1 and that Hu does not remedy Fulford with regard to claim 1.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.  Moreover, Hu is not relied upon to remedy Fulford with regard to claim 1.

Applicant also alleges that one having ordinary skill in the art would not combine Hu with Fulford in that Hu does not teach or disclose a thermosiphon heat pipe heat exchanger as recited in claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, and in response to applicant's argument that MacKelvie is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In the instant case, Fulford discloses each and every limitation of the claimed invention including at least: a shell (Shell 68), a condenser defined by a plurality of first process stream passages (66a), a reboiler defined a plurality of second process stream passages (64a), and a disengagement zone between that condenser and reboiler (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: See space between the first and second process stream passages).  However, Fulford et al. does not teach or disclose the first and second process stream passages as respectively arranged in discrete hot/cold vessels.  Hu remedies Fulford in that Hu similarly discloses a shell (14), a condenser defined by at least one first process stream passage (54), and a reboiler defined at least one second process stream passage (60), where the condenser as defined by the plurality of first process stream passages (i.e. 54) and the reboiler as defined by the plurality of second process stream passages (60) are respectively arranged in discrete hot (34) and cold (38) vessels .
While particular differences may exist between Fulford and Hu, both references disclose a shell that contains a working fluid in which heat is transferred between at least one first process fluid and at least one second process fluid, where providing the first passages in a hot vessel and providing the second passages in a cold vessel is old and well known in the art.  Moreover, and as noted in the 35 USC 102 rejections above, the recitation “a heat exchanger of a thermosyphon heat pipe configuration” (claim 1, lines 1-3) constitutes a preamble recitation that does not further limit the structure of the claimed invention.

Applicant also alleges that MacKelvie and Hu do not provide the condenser/reboiler arrangements as required by claims 12-14.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding the arguments on page 12, line 20 to page 13, line 2:
Rejoinder of claims 17-21 will be reconsidered should claim 1 be found to be allowable and should the language of at least claim 17 be commensurate the scope of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0058725 discloses a heat exchanger with baffles between condensing and evaporating sets of tubes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763